712 So.2d 461 (1998)
Robert B. EPPERT, Appellant,
v.
STATE of Florida, Appellee.
No. 96-04412.
District Court of Appeal of Florida, Second District.
June 24, 1998.
James Marion Moorman, Public Defender, Bartow, and Carol J.Y. Wilson, Assistant Public Defender, Clearwater, for Appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Robert J. Krauss, Senior Assistant Attorney General, Tampa, for Appellee.
*462 PER CURIAM.
In this Anders appeal, appellant's counsel challenges appellant's convictions and sentences for burglary and petit theft. Counsel has raised four issues, only one of which, a computational scoresheet error, has any merit. Accordingly, we affirm appellant's convictions, but remand for correction of the scoresheet error.
In sentencing appellant, the court mistakenly used a scoresheet that added two additional points. The correct guidelines sentencing range should have been 80.6 total points for a total term of 39.45 to 65.75 months. The scoresheet, however, showed a total of 82.6 points. Since appellant was sentenced to 48 months, which is within the correct range, the sentence is not illegal and the error was harmless. However, since the corrected range results in a slightly lower minimum sentence, from 40.95 to 39.45 months, this computational error should be corrected. See State v. Chaplin, 490 So.2d 52 (Fla.1986).
Accordingly, we affirm appellant's convictions and remand for correction of the computational scoresheet error.
CAMPBELL, A.C.J., and FRANK and GREEN, JJ., concur.